Case: 12-60642       Document: 00512194693         Page: 1     Date Filed: 04/02/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 2, 2013
                                     No. 12-60642
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

WILLIAM C. BRELAND, JR.,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:08-CR-85-1


Before DeMOSS, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       William C. Breland, Jr., appeals the sentence of 35 months of
imprisonment and two years of supervised release he received following the
revocation of his term of supervised release. He argues that the district court
failed to provide adequate weight to his post-sentencing rehabilitation efforts,
as authorized by Pepper v. United States, 131 S. Ct. 1229 (2011).
       Ordinarily, revocation sentences are reviewed under a “plainly
unreasonable” standard. United States v. Miller, 634 F.3d 841, 843 (5th Cir.),

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60642     Document: 00512194693       Page: 2   Date Filed: 04/02/2013

                                   No. 12-60642

cert. denied, 132 S. Ct. 496 (2011). However, because no objection was made at
resentencing, our review of Breland’s revocation sentence is limited to plain
error. See United States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009). To
show plain error, Breland must show a forfeited error that is clear or obvious
and that affects his substantial rights. See Puckett v. United States, 556 U.S.
129, 135 (2009). If he makes such a showing, this court has the discretion to
correct the error but only if it seriously affects the fairness, integrity, or public
reputation of judicial proceedings. See id.
      Examination of the record shows that the district court considered
Breland’s post-sentencing rehabilitation efforts and took those efforts into
account when determining his sentence. The imposed sentence was below both
the applicable statutory maximum term of imprisonment and the range
recommended by the policy statements in the Sentencing Guidelines. Breland
has failed to show any error regarding his sentence.
      Accordingly, the judgment of the district court is AFFIRMED.




                                         2